Citation Nr: 0215641	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  97-00 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for night sweats, as a 
manifestation of a chronic disability, or as a sign or 
symptom of an undiagnosed illness.

3.  Entitlement to a rating in excess of 30 percent for 
memory loss.

4.  Entitlement to an initial rating in excess of 20 percent, 
from March 27, 1997, through June 6, 2001, and to a rating in 
excess of 40 percent from June 7, 2001, and on, for a 
lumbosacral spine disability manifested by degenerative 
changes, on appeal from an initial grant of service 
connection.

(The issues of entitlement to service connection for a left 
knee disability, as a manifestation of a chronic disability, 
or as a sign or symptom of an undiagnosed illness, and 
entitlement to service connection for an upper respiratory 
disability, including asthma and sinusitis, also claimed as a 
manifestation of a chronic disability, or as a sign or 
symptom of an undiagnosed illness, will be addressed in a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965, and from January 1991 to August 1991.

The four above matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), and from a July 1999 
rating decision rendered by the Manchester, New Hampshire, 
RO.

The matters of service connection for sand fly fever, worms 
in the stool and hair loss were the subject of a statement of 
the case issued in February 2002, but there has been no 
substantive appeal issued on those matters and they are not 
currently before the Board.  See 38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002).  The veteran offered testimony in support 
of the matters on appeal at a Travel Board Hearing that was 
chaired by the undersigned in Manchester, New Hampshire, in 
August 2002.  A transcript of that hearing has been made part 
of the record.

The veteran is hereby notified that the Board is undertaking 
additional development on the issues of entitlement to 
service connection for a left knee disability, as a 
manifestation of a chronic disability, or as a sign or 
symptom of an undiagnosed illness, and entitlement to service 
connection for an upper respiratory disability, including 
asthma and sinusitis, also claimed as a manifestation of a 
chronic disability, or as a sign or symptom of an undiagnosed 
illness.  This additional development is being undertaken 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903.  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing these two issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the four matters on appeal has been obtained and developed by 
the agency of original jurisdiction.

2.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to service connection for 
hypertension in August 2002, before a decision by the Board 
was issued on this particular issue.

3.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to service connection for night 
sweats, as a manifestation of a chronic disability, or as a 
sign or symptom of an undiagnosed illness, in August 2002, 
before a decision by the Board was issued on this particular 
issue.

4.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to a rating in excess of 30 
percent for memory loss in August 2002, before a decision by 
the Board was issued on this particular issue.

5.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to an initial rating in excess of 
20 percent, from March 27, 1997, through June 6, 2001, and to 
a rating in excess of 40 percent from June 7, 2001, and on, 
for a lumbosacral spine disability manifested by degenerative 
changes, on appeal from an initial grant of service 
connection, in August 2002, before a decision by the Board 
was issued on this particular issue.


CONCLUSIONS OF LAW

1.  The appeal with regard to the claim of entitlement to 
service connection for hypertension has been withdrawn. 38 
U.S.C.A. § 7105(d) (West 1991 & Supp. 2002); 38 C.F.R. § 
20.204(b) (2002).

2.  The appeal with regard to the claim of entitlement to 
service connection for night sweats, as a manifestation of a 
chronic disability, or as a sign or symptom of an undiagnosed 
illness, has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.204(b) (2002).

3.  The appeal with regard to the claim of entitlement to a 
rating in excess of 30 percent for memory loss has been 
withdrawn.  38 U.S.C.A. § 7105(d) (West 1991 & Supp. 2002); 
38 C.F.R. § 20.204(b) (2002).

4.  The appeal with regard to the claim of entitlement to an 
initial rating in excess of 20 percent, from March 27, 1997, 
through June 6, 2001, and to a rating in excess of 40 percent 
from June 7, 2001, and on, for a lumbosacral spine disability 
manifested by degenerative changes, on appeal from an initial 
grant of service connection, has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 1991 & Supp. 2002); 38 C.F.R. § 20.204(b) 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the four claims listed on the 
first page of this decision.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002); see also 
the recent decision of Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  See also Charles v. Principi, No. 01-1536 
(U.S. Vet. App. Oct. 3, 2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his 
claims, and of the specific reasons for denying his claims.  
For instance, by letter dated in November 1993, the RO 
informed the veteran of the unsuccessful attempts to locate 
his service medical records, and asked him to submit copies 
of any such records he might have in his possession.  By 
letter dated in July 1996, the RO notified the veteran of the 
evidence he needed to submit in order to have his claims for 
VA benefits successfully adjudicated.  In a March 1997 
letter, as well as in a November 1999 letter, the RO asked 
the veteran to sign and return an authorization consent form 
(VA Form 21-4142), in order to authorize the RO to obtain 
medical records on his behalf.

Additionally, it is noted that letters such as one dated in 
April 1997, addressed to the National Personnel Records 
Center, reveal the RO's efforts to secure the veteran's 
service medical records.  Letters sent to the veteran in 
November and December 2000 addressed the veteran's requests 
for hearings and explained what he needed to know regarding 
such requests.  More recently, by letters dated in June 2002, 
the veteran was advised of the scheduling of his Travel Board 
Hearing and of the fact that his appeal was being certified 
for the Board's appellate review.  Finally, at the August 
2002 Travel Board Hearing, the veteran was formally advised 
of the enactment of the VCAA, of that law's redefinition of 
VA's duties to assist and notify, and of the veteran's 
responsibility to identify any pertinent evidence that might 
be useful to his case and might not yet be of record.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Also, 
as will be explained later in this decision, the veteran has 
expressed his desire not to pursue further his appeal of the 
four issues listed on the first page of this decision.  Thus, 
no additional assistance to the veteran regarding these four 
matters is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the four above 
cited matters on appeal have been made by the agency of 
original jurisdiction.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand or a request for 
further development of this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Legal analysis

In an August 2002 written statement, the veteran stated that 
he wished to withdraw his appeal of all the issues on appeal 
other than the two service connection issues listed in 
parenthesis on the first and second pages of this decision, 
which are being further developed by the Board.  He 
reiterated his wish to withdraw said issues (listed as issues 
one through four on the first page of this decision) at the 
Travel Board Hearing that was conducted shortly thereafter on 
the same month.  As of August 2002, the Board had not yet 
promulgated a final decision on his appeal of said four 
issues.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2002); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
1991).

Because the veteran has clearly expressed his desire to 
terminate his appeal for benefits, because he has done so in 
writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal of 
the four issues listed on the first page of this decision 
have been satisfied.  38 C.F.R. § 20.204(b) (2002).  
Accordingly, further action by the Board on these particular 
matters is not appropriate and the veteran's appeal of the 
four claims should be dismissed.  38 U.S.C.A. § 7105(d) (West 
1991).


ORDER

1.  The appeal of the claim of entitlement to service 
connection for hypertension is dismissed.

2.  The appeal of the claim of entitlement to service 
connection for night sweats, as a manifestation of a chronic 
disability, or as a sign or symptom of an undiagnosed 
illness, is dismissed.

3.  The appeal of the claim of entitlement to a rating in 
excess of 30 percent for memory loss is dismissed.

4.  The appeal of the claim of entitlement to an initial 
rating in excess of 20 percent, from March 27, 1997, through 
June 6, 2001, and to a rating in excess of 40 percent from 
June 7, 2001, and on, for a lumbosacral spine disability 
manifested by degenerative changes, on appeal from an initial 
grant of service connection, is dismissed.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

